Per Curiam,
By agreement of the parties, trial by jury was dispensed with and the decision of this ease submitted to the court under the provisions of the Act of 1874, P. L. 109. As shown by the record, the issue was carefully and correctly tried by the learned president of the common pleas, whose findings of fact and conclusions of law are concisely and systematically stated. A careful consideration of the record has satisfied us that there is no error in either, and hence the judgment in defendant’s favor *357must be affirmed. He was clearly right in holding that in the transactions connected with the execution, delivery, recording, etc. of the mortgage in suit, William P. Bard, since deceased, was the agent, not of the defendant’s testator, but of the plaintiff only, and that the latter was bound by his acts, declarations and representations, done and made within the scope of his apparent authority as such agent; and that defendant was not estopped by anything she or her testator had done from setting up the want of consideration for the mortgage and the fraud of plaintiff’s agent in the procurement thereof, and hence the plaintiff could not recover. That conclusion was a proper application of the familiar principle that where one of two innocent persons must suffer in consequence of the fraud of a third, he whose employee the fraudulent agent was, must suffer rather than the other. There is nothing in either of the specifications of error that requires special notice.
Judgment affirmed.